506 Pa. 83 (1984)
483 A.2d 1376
Gregg F. BRADY et al., Appellants,
v.
COMMONWEALTH STATE BOARD OF CHIROPRACTIC EXAMINERS, Appellee.
COMMONWEALTH STATE BOARD OF CHIROPRACTIC EXAMINERS, Appellant,
v.
Gregg F. BRADY et al., Appellees.
Supreme Court of Pennsylvania.
Argued June 19, 1984.
Decided November 20, 1984.
*84 John D. Killian, Harrisburg, for Brady, et al.
James J. Kutz, Deputy Atty. Gen., for Com. State Bd. of Chiropractic Examiners.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER OF THE COURT
PER CURIAM.
Appeal dismissed as having been improvidently granted. Gossman v. Lower Chanceford Township Board of Supervisors, 503 Pa. 392, 469 A.2d 996 (1983), Xpress Truck Lines, Inc. v. Pennsylvania Liquor Control Board, 503 Pa. 399, 469 A.2d 1000 (1983), O'Brien v. Commonwealth State Employees' Retirement System, 503 Pa. 414, 469 A.2d 1008 (1983), and Pennsylvania Department of Aging v. Lindberg, 503 Pa. 423, 469 A.2d 1012 (1983). See also 42 Pa.C.S. § 761 (original jurisdiction of Commonwealth Court); 42 Pa.C.S. § 724(b) (allowance of appeals from Superior and Commonwealth Courts; improvident appeals); Pa.R.A.P. 1102 (treatment of improvident appeals as a petition for allowance of appeal).

JUDGMENT
ON CONSIDERATION WHEREOF, it is now hereby ordered and adjudged by this Court that the above appeal is dismissed as having been improvidently granted.